from the delay. See Hart v. State, 116 Nev. 558, 563-64, 1 P.3d 969, 972
                     (2000). Therefore, we conclude that the district court did not err in
                     denying appellant's motion, and we
                                ORDER the judgment of the district court AFFIRMED.




                                                                   le_441           J.
                                                      Hardesty


                                                                 tx-el 1            J.
                                                      Douglas

                                                                 aks,,t7
                                                      Cherry



                     cc: Hon. Valorie J. Vega, District Judge
                          Brett Dagan Jones
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (4400